Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending and are being examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 13, and 20 recite “execute an analytic represented as a vertex in a directed acyclic graph (DAG) data structure” and “verifying an outcome of the analytic by evaluating observed links of the analytic with one or more data models compared to expected links between the analytic and one or more data models, wherein the one or more data models comprise a provenance data model.”
The executing limitation is directed to performing analytics (i.e., mathematical calculations). Accordingly, the claims recite mathematical concepts under Step 2A, prong 1 of the 2019 PEG. 
The verifying limitation can be reasonably and practicably be performed in the human mind (e.g., an evaluation performed by comparing analytic data against expected data). Accordingly, the claims recite mental processes under Step 2A, prong 1 of the 2019 PEG. 
The verifying limitation can also be considered a commercial or legal interaction including agreements in the form of contracts or legal obligations since the verifying is directed to verification of contractual obligations (see specification and dependent claims). Accordingly, the claims recite certain methods of organizing human activity under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “receiving a programming instruction.” This limitation is a mere data gathering step, and therefore insignificant pre-solution activity. This limitation is also directed to instructing a computer to perform an abstract idea (e.g., mathematical calculations) and is considered as merely using a computer as a tool to perform an abstract idea. The receiving limitation therefore does not integrate the abstract idea into a practical application. The claims further recite one or more processors and one or more computer-readable storage media / tangible storage media, which are all generic computer components that are akin to reciting the judicial exception and adding the words “apply it.” Therefore, these limitations also do not integrate the abstract idea into a practical application.
At step 2B, the receiving limitation is well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Accordingly, considered individually and as a whole, the claims are directed to an abstract idea without significantly more.
Claims 2-12 and 14-19 are directed to the same abstract idea as claims 1 and 13 from which they depend. The claims do not recite any additional elements that are sufficient to amount to significantly more. In particular, claims 3 and 15 recite “receiving a contract outcome data model for verification,” which is a mere data gathering step, and therefore insignificant pre-solution activity. This limitation is also well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Claims 4-6, 11, 12, 16, and 19 recite executing and verifying steps, which are abstract ideas for the same reasons as the executing and verifying steps recited in claims 1 and 13. Claims 10, 11, 12, and 19 recite outputting a result to a user or writing an outcome to a blockchain ledger, which is mere data output, and therefore insignificant post-solution activity. These limitations are also well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). Therefore, the dependent claims are also directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cali et al. (US Pub. 20210256635).

Referring to claim 1, Cali discloses A method for executing a set of set of analytics, comprising: 
receiving a programming instruction to execute an analytic represented as a vertex in a directed acyclic graph (DAG) data structure [fig. 1; par. 38; each stage (i.e., vertex) of transaction and fulfillment flow 100 (i.e., a DAG) represents different tasks and services to be performed such as metering, measurement, forecasting, simulation, optimization, ERP, etc. (i.e., various analytics); these analytics are used to determine fulfillment information]; and 
verifying an outcome of the analytic by evaluating observed links of the analytic with one or more data models compared to expected links between the analytic and one or more data models [pars. 38 and 42; the fulfillment information is compared to negotiated transactions included in a distributed ledger to determine compliance], wherein the one or more data models comprise a provenance data model [pars. 42, 45, and 98; note the distributed ledger].

Referring to claim 2, Cali discloses The method of claim 1, wherein the one or more data models further comprise any one of: a contract attributes data model comprising an array of analytics; a contract outcome data model; an analytic data model; or a combination thereof [pars. 44 and 57; the negotiated transactions may comprise requirements (e.g., performance requirements represented as metrics) associated with a contract template].

Referring to claim 3, Cali discloses The method of claim 1, the receiving further comprising: receiving a contract outcome data model for verification [par. 50; the contract template is verified].

Referring to claim 4, Cali discloses The method of claim 1, wherein the verifying the outcome comprises: verifying that a validated data entry of the provenance data model matches a corresponding validated data entry of an outcome data model [par. 50; the contract template is verified to ensure that the proper contract template is used for the negotiated transactions (e.g., for a particular energy resource or service)].

Referring to claim 5, Cali discloses The method of claim 1, wherein the verifying the outcome comprises: verifying that a conditions met entry of the outcome data model matches a corresponding conditions entry of an analytic data model [pars. 42, 44, and 57; the negotiated transactions may comprise requirements (e.g., performance requirements represented as metrics) associated with a contract template, where compliance is determined based on whether the requirements are met].

Referring to claim 6, Cali discloses The method of claim 1, wherein the analytic is associated with a contract, and wherein verifying the outcome comprises: verifying that a contract identification for the contract and the analytic are consistent across the provenance data model and the one or more data models [pars. 42, 44, 50, and 57; the negotiated transactions may comprise requirements (e.g., performance requirements represented as metrics) associated with a contract template; the contract template is verified to ensure that the proper contract template is used for the negotiated transactions (e.g., for a particular energy resource or service)].

Referring to claim 7, Cali discloses The method of claim 1, wherein the provenance data model record comprises entries corresponding to any one or combination of: raw data received; validated data; incorrect data; data included; data excluded; owner; analytic identification (ID); parties; and contract identification (ID) [pars. 47 and 84; the distributed ledger includes the negotiated transactions, historical data including analytics, information included in one or more fields of a contract template, and other contract related information such that a complete copy of an executed contract may be reconstructed from data stored in the distributed ledger].

Referring to claim 8, Cali discloses The method of claim 1, wherein the verifying fails based on determining that attributes of a provenance data model record differ from correlated data in the outcome attributes and agreement with the contract attributes [pars. 42, 44, 50, and 57; the negotiated transactions may comprise requirements (e.g., performance requirements represented as metrics) associated with a contract template; the contract template is verified to ensure that the proper contract template is used for the negotiated transactions (e.g., for a particular energy resource or service), which means that if the proper contract template is not used, compliance with the requirements cannot be determined because the analytics would not correspond].

Referring to claim 9, Cali discloses The method of claim 1, wherein the verifying succeeds, the method further comprising: outputting to a user result of the verification indicating the provenance and outcomes are in agreement based on the validation of all data models [pars. 42 and 43; an application layer allows users to monitor compliance with the negotiated transactions].

Referring to claim 10, Cali discloses The method of claim 9, further comprising: outputting to a system a result of the verification indicating at least one discrepancy between two entries of the provenance data model and at least one entry of another data mode. [pars. 42 and 43; an application layer allows users to monitor compliance with the negotiated transactions].

Referring to claim 11, Cali discloses The method of claim 1, wherein the verification succeeds, the method further comprising: executing the analytic; and writing the outcome of the analytic to a blockchain ledger [pars. 38, 42, and 47; the various analytics are executed; compliance data associated with the negotiated transactions is stored in the distributed ledger].

Referring to claim 12, Cali discloses The method of claim 1 wherein the verifying is performed for all analytics in the set of analytics, the method further comprising: verifying that all analytics for a contract are verified and executed; and writing outcomes of all verified and executed analytics to a blockchain ledger; whereby the contract is executed [pars. 38, 42, and 47; the various analytics are executed; compliance data associated with the negotiated transactions is stored in the distributed ledger; note execution of a contract after verification of the negotiated transactions].

Referring to claim 13, see at least the rejection for claim 1. Cali further discloses A computer program product for executing a set of set of analytics, the computer program product comprising one or more computer-readable storage media having computer-readable program instructions embodied therewith for execution by one or more processors of one or more computers, the computer-readable program instructions comprising instructions for performing the claimed steps [fig. 7, processor 706 and memory 704].

Referring to claim 14, see the rejection for claim 2.
Referring to claim 15, see the rejection for claim 3.
Referring to claim 16, see the rejection for claim 4-6.
Referring to claim 17, see the rejection for claim 8.
Referring to claim 18, see the rejection for claim 9.
Referring to claim 19, see the rejection for claim 11.

Referring to claim 13, see at least the rejection for claim 1. Cali further discloses A computer system for executing a set of set of analytics, the computer system comprising one or more processors and one or more tangible storage media storing programming instructions for execution by the one or more processors, the program instructions comprising instructions for performing the claimed steps [fig. 7, computer system 700, processor 706, and memory 704].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lerato Hunn et al. (US Pub. 20200357084) discloses contract related DAG and template models.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157